Citation Nr: 1726184	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for degenerative arthritis of the right big toe.

2. Entitlement to a compensable rating for residuals of a fracture of the fifth metatarsal of the left foot.

REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (hereinafter Agency of Original Jurisdiction (AOJ)).  

In September 2013, March 2014, and September 2016, the Board remanded the claims for further development.  The appeal has been returned to the Board for further appellate consideration.

In December 2016 and March 2017, additional evidence was associated with the claims file.  In May 2017, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the record shows that the Veteran has maintained employment and does not raise the issue of the employment being marginal.  See January 2017 VA treatment record.  Moreover, the Veteran has not asserted he is unemployable.  Accordingly, a TDIU claim is not before the Board as a component of his claim for an increased evaluation.  

In the December 2016 VA examination, the Veteran complained of nerve damage to his feet from being cold in service.  He reported numbness and tingling in his feet.  The Board advises the Veteran that if he wishes to file a claim of service connection for this disorder, he should do so using VA's standard claim forms.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014) (codified at 38 C.F.R. pt. 3).

FINDINGS OF FACT

1.  A right great toe disorder manifests as painful motion, weakness and stiffness with x-ray evidence of degenerative arthritis.

2.  The residuals of a left fifth metatarsal fracture manifest as tenderness with no functional limitation and no pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the right great toe degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

2. The criteria for the assignment of a compensable evaluation for residuals of a left fifth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis of Increased Ratings Claims

The Veteran's degenerative arthritis of the right big toe is evaluated as noncompensable under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a.  The residuals from a fracture of the fifth metatarsal of the left foot are evaluated as noncompensable under Diagnostic Code 5248, for other foot injuries.  Id. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeal for Veterans Claims (Court) held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of 'the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

Additionally, VA's General Counsel stated that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  

In this case, the Board notes at the outset that in a March 2017 rating decision, the AOJ granted service connection for bilateral plantar fasciitis under Diagnostic Code 5276 and assigned an evaluation of 50 percent effective October 24, 2016.  The evaluation was based upon the symptoms of extreme tenderness of the plantar surfaces of the feet and symptoms not improved by an orthopedic shoe or appliance.  Additional symptoms on which the evaluation was based include pain on manipulation of the feet, accentuated by manipulation of the feet, and pain on use of the feet accentuated by use of the feet.  Pain on use of the feet is a symptom reported widespread throughout this record.  VA regulations provide that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The "pyramid rule" precludes the Board from assigning separate evaluations for symptomatology that is duplicative or overlapping with symptomatology of the other service-connected condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, the Board's analysis hereunder focuses on the symptoms of the disabilities on appeal that are not included in the evaluation of bilateral plantar fasciitis.

At his February 2008 VA examination, the Veteran reported constant pain, both dull and sharp, on the bottom of his feet, in his arches, and in the dorsal aspect of both feet.  The right was worse than the left.  He reported some popping sensation on his feet, weakness occasionally, and stiffness in the morning.  He reported some swelling occasionally of his ankles but no heat or redness.  He endorsed fatigue and lack of endurance, and occasional spasms starting from the bottom of his right foot up to the calf after walking around and when he rests.  At night both feet cramp and wake him up from sleep.  He had flare-ups of his pain on a daily basis precipitated by weather changes.  The day of the examination was a flare-up day.  He further reported that, sometimes, anything on his feet like a bed sheet aggravates his pain.  The duration of a flare-up is usually 1 to 2 hours.  He reported not working in the garden because his feet hurt.  Due to pain in the arches of his feet, he cannot run or hike.  

Upon examination, dorsalis pedis and posterior tibial were +1 bilaterally.  There were dystrophic toenails of the first toe on both feet.  There was no erythema and no swelling.  Active and passive range of motion of all his toes was normal against resistance.  There was no painful motion, edema or instability and no weakness.  There was tenderness over the arches of both feet.  There was no gait or functional limitation on standing or walking, no callosity, no unusual shoe pattern.  The Veteran was able to stand on his heels, but had problems standing on his toes and required support.  Alignment of the Achilles tendon was normal bilaterally.  The Veteran was able to do ten flexions and extensions of both feet, and at the end of the repeated motion, he had some tingling sensation over his arches.  There was no pain, weakness, fatigue, incoordination or lack of endurance.  There was no additional loss of range of motion or loss of joint function with repeat range of motion testing.  The examiner also noted that the Veteran came into the examination room with a normal gait and a normal stance.  The examiner diagnosed the Veteran with residuals of a stress fracture of both feet, and plantar fasciitis.

At a September 2010 VA examination, the Veteran reported being unable to stand for great lengths of time and requiring rest periods during his work day.  He also reported activity and recreational limitations.

Left foot reported symptoms were pain while standing, walking and at rest, heat while standing and walking, redness while standing and walking, stiffness while standing, walking and at rest, fatigability while standing and while walking, weakness while standing and walking, and lack of endurance while standing.  He denied swelling.  Location of the pain was the plantar aspect of the heel, lateral extensor tendons, plantar fascia insertion, posterior tibial tendon insertion, and Achilles tendon insertion.  Location of the heat included the lateral aspect of the foot.  Location of the stiffness was the phalanges and the plantar aspect.  Weakness was reported in the phalanges.

Right foot reported symptoms were similar to the left foot.  The location of the symptoms was similar to the left foot.  Flare-ups were reported weekly or more often, lasting 1 to 2 days.  The Veteran stated that during a flare-up he is unable to exercise with the soccer team that he coaches due to pain.

Physical examination of the left foot showed no swelling, instability, or abnormal weight bearing.  The examination was positive for painful motion, tenderness, and weakness.  Painful motion occurred with internal and external rotation of the foot.  Tenderness occurred in the medial aspect of the foot.  There was weakness in the great toe and first digit.

Physical examination of the right foot showed no swelling, or abnormal weight bearing.  The examination was positive for painful motion, tenderness, instability, and weakness.  Painful motion occurred with the internal and external movement of the ankle.  Tenderness occurred in the right lateral aspect of the foot.  With standing for two hours, there was instability at the plantar aspect of the toes.  There was objective evidence of weakness to the great toe.

The examiner found the gait to be smooth, well balanced, and coordinated with normal associated movement of the upper extremities.  Contact, midstance and propulsion phases were without deviation.  X-rays of the right and left feet were normal.  The examiner attributed the Veteran's symptoms and functional limitations to plantar fasciitis.

VA obtained an April 2014 VA medical opinion to determine any distinction between the toe and metatarsal bone disabilities with the diagnosed plantar fasciitis.  The examiner opined that the service-connected fracture of the metatarsal bone is well healed, therefore, it is less likely than not that the foot pain voiced in the foot area is due to the service-connected condition.  The examiner concluded that the foot pain was more likely than not due to plantar fasciitis, as the metatarsal fracture does not give rise to functional limitations.

With respect to the degenerative disease of the right great toe, the examiner stated that the great toe can and will be symptomatic of pain periodically.  The examiner explained that this will be more limited to the toe area, and that the symptoms differ from those of plantar fasciitis by way of the location and the nature of the pain.  The examiner noted that the Veteran does not have documented functional limitation from the great toe disorder.

The Veteran underwent a December 2016 VA foot conditions examination.  The examiner rendered a diagnosis of plantar fasciitis and noted the Veteran had a recent surgery on the tendon of the left ankle.  The Veteran reported pain in both heels for which he had been receiving steroid injections into the heel and foot.  The examiner reported the results of a February 2016 MRI which showed probable tenosynovitis involving the peroneal tendon sheath and a partial tear or mild tendinopathy involving the peroneus longus tendon, and mild degenerative changes in the hind foot and ankle.  On physical examination there was pain in both feet on movement and on weight bearing.  There was less movement than normal, weakened movement, incoordination, swelling, disturbance of locomotion, interference with sitting, and interference with standing.  It was reported the Veteran was wearing a brace and using cane for an ankle condition.  He had orthotics for the bilateral foot condition.

The Veteran also underwent a March 2017 VA examination.  At that time, the Veteran reported the symptoms on which the evaluation for plantar fasciitis was based (i.e. pain on use of feet, accentuated on use, pain on manipulation of the feet, accentuated on manipulation).

VA treatment records generally show foot pain located in the heel or the arch and on the plantar surface of the foot.  Other records indicated foot pain in general, without specifying location.  A February 2013 treatment record showed digits of the feet were within normal limits upon examination, and the right great toe was painful.  In April 2016, the Veteran reported experiencing some pain in the lateral aspect of his left foot at the midshaft of the fifth metatarsal area.  There was some tenderness.  The Veteran stated that approximately a week prior, it was so tender that he had to take two Percocets, followed by two beers to help relieve the pain.  Since that time, the Veteran reported that pain was gone.  A January 2017 VA treatment record reports that, after surgery for left ankle reconstruction with peroneal groove thickening, occasional pain was reduced at the attachment of the peroneus tendon at the styloid process of the fifth metatarsal, left foot.  The assessment was normal post-operative healing.

After a review of the record, the Board finds that a 10 percent evaluation is warranted for degenerative arthritis of the right toe.  For the left metatarsal disorder, a noncompensable evaluation is warranted.  The Board's analysis considers weight bearing because the VA examinations and treatment records report the results of weight bearing activities such as walking, gait, standing, and use.

With respect to the right toe, the Board finds that the symptoms related to the right great toe degenerative arthritis are those localized to the toe.  The September 2010 VA examiner attributed the Veteran's symptoms and functional limitations in the examination to plantar fasciitis.  The April 2014 examiner indicated pain of the great toe would occur periodically, but would be limited to the toe area, thus distinguishing the symptoms from those of plantar fasciitis. 

Nonetheless, the September 2010 VA examination results showed objective evidence of weakness and stiffness of the right great toe, the Board finds this to be localized, and therefore, a symptom of the great toe disorder rather plantar fasciitis.  See April 2014 VA medical opinion.  Records also show pain with weight bearing of the toe.  Additionally, the February 2013 VA treatment record showed pain on objective examination.  Accordingly, the Board finds these symptoms constitute a functional limitation warranting a minimum 10 percent evaluation.  See 38 C.F.R. § 4.59 (painful joints entitled to at least the minimum compensable rating for the joint).  

An evaluation higher than 10 percent is not warranted because the Board finds the disability more nearly approximates a moderate foot injury if the disability had been evaluated under Diagnostic Code 5284.  In this regard, the injury is limited to the great toe.  The Veteran's symptoms are pain and stiffness that flares and abates.  The Board does not consider the scope or severity of this injury to be moderately severe or severe.  The Veteran maintains the ability to walk, stand, and climb, although with some difficulty.  Furthermore, range of motion was shown to be normal.  See February 2008 and September 2010 VA examinations.  Under DC 5003, where limitation of motion is noncompensable or in the absence of limitation of motion (as is the case here), a 10 percent evaluation (and no higher) is warranted.

With respect to the left fifth metatarsal fracture residuals, the September 2010 VA examiner attributed the Veteran's symptoms and functional limitations in the examination to plantar fasciitis.  Thus, the Board attributes the finding of painful motion on internal and external rotation to plantar fasciitis.  Furthermore, the April 2014 VA examiner correlated foot pain in the foot area to the plantar fasciitis, rather than to the well-healed metatarsal fracture.  These refute entitlement to a minimum compensable evaluation.  Based on these findings, the Board finds that no functional limitations, even pain on motion or weakness, have been shown to relate to the disability on appeal, rather than to plantar fasciitis.

The Board also finds that the preponderance of treatment records and medical opinions show that there was no functional loss associated with the residuals of the left fifth metatarsal fracture.  Although in April 2016 VA treatment, the Veteran reported extreme pain in the metatarsal region, the pain was gone with a week.  Accordingly, this brief instance of pain does not rise to the level of functional loss in general during the appeal period.  Similarly, the January 2017 VA treatment record with respect to lessening pain in the foot the Board finds to be related to the non-service connected ankle disorder and its surgery.  Accordingly, a compensable evaluation is not warranted.

The Board has considered other Diagnostic Codes pertaining to the foot.  Nonetheless, the evidence does not suggest that these codes apply.  Moreover, the Veteran is now service-connected for bilateral plantar fasciitis, evaluated under Diagnostic Code 5276.  Thus, the Veteran is evaluated separately for the only other applicable diagnostic code raised by the evidence.  

In summary, a 10 percent rating is warranted for a right great toe disorder and a compensable rating for residuals of a left fifth metatarsal fracture is denied.  38 C.F.R. §§ 4.3, 4.7 (2016).  


ORDER

An evaluation of 10 percent for a right great toe disorder is granted.

A compensable evaluation for residuals of a left fifth metatarsal fracture is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


